Case 2:20-cv-00476-JLB-NPM Document 29 Filed 04/21/21 Page 1 of 2 PageID 764




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

ELISBET TAMAYO GARCIA,

              Plaintiff,

v.                                               Case No. 2:20-cv-476-JLB-NPM

ANDREW SAUL, Commissioner of Social
Security,

              Defendant.
                                            /

                                        ORDER

       The Commissioner requests remand under sentence four of 42 U.S.C. § 405(g)

in order to: (1) “develop testimony from the claimant regarding how she actually

performed her past relevant work”; (2) “obtain supplemental vocational expert

testimony determining if the claimant can perform her past relevant work”;

(3) “develop vocational expert testimony whether the claimant can perform other

jobs that exist in significant numbers in the national economy”; and (4) “take any

further actions necessary to complete the administrative record and issue a new

decision.” (Doc. 28 at 1.) The Commissioner advises that Plaintiff’s counsel does

not object to the relief requested. (Id.)

       Pursuant to sentence four of section 405(g), the Court has the “power to

enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” When a case is remanded under

sentence four of section 405(g), the district court’s jurisdiction over the plaintiff’s
Case 2:20-cv-00476-JLB-NPM Document 29 Filed 04/21/21 Page 2 of 2 PageID 765




case is terminated. Jackson v. Chater, 99 F.3d 1086, 1095 (11th Cir. 1996) (citing

Shalala v. Schaefer, 509 U.S. 292, 299 (1993)). “Immediate entry of judgment (as

opposed to entry of judgment after postremand agency proceedings have been

completed and their results filed with the court) is in fact the principal feature that

distinguishes a sentence-four remand from a sentence-six remand.” Shalala, 509

U.S. at 297. A remand under sentence four of section 405(g) “is based upon a

determination that the Commissioner erred in some respect in reaching the decision

to deny benefits.” Jackson, 99 F.3d at 1095. Here, the Commissioner concedes

error by requesting a reversal of the Commissioner’s decision.

      Accordingly, it is ORDERED:

      1.     The Commissioner’s unopposed motion to remand (Doc. 28) is

             GRANTED.

      2.     The Commissioner’s decision denying benefits is REVERSED, and

             this case is REMANDED under sentence four of 42 U.S.C. § 405(g) for

             further proceedings consistent with the motion. (Doc. 28 at 1.)

      3.     If benefits are awarded, any fee application under section 406(b) must

             comply with the Order in Miscellaneous Case No. 6:12-mc-124-Orl-22.

      4.     The Clerk of Court is directed to enter judgment, terminate any

             pending deadlines, and to close the file.

      ORDERED in Fort Myers, Florida, on April 21, 2021.




                                           2
